Citation Nr: 1327401	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  11-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease with low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which granted entitlement to service connection for degenerative disc disease with low back pain with an evaluation of 10 percent effective August 31, 2005.

In June 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2012).  

At the June 2011 Board hearing, the Veteran stated that his low back condition had worsened since his previous VA examination.  See June 2011 Board Hearing Transcript (Tr.) at 7.  His wife also reported that the condition was getting worse.  See Tr. at 13.  The Veteran indicated that he had nerve problems as a result of the low back disability.  See Tr. at 5.  A September 2010 MRI report reflected that there were marked degenerative changes in the spine with some possibility of nerve compression.  The Veteran's last VA examination was in April 2009, more than four years ago.  The Board finds that the April 2009 VA examination is not sufficiently contemporaneous for purposes of evaluating the nature and severity of the appellant's low back disability.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a new VA examination must be obtained prior to appellate adjudication of this issue.  Further, in light of the MRI report and the Veteran's report of having nerve problems, the VA examination report should address whether the Veteran has any neurologic abnormalities, to include radiculopathy, that are related to his service-connected disability.

Finally, the September 2010 VA MRI report noted that the Veteran had an upcoming appointment with a neurologist, which indicates that he has received treatment at a VA Medical Center.  His VA treatment records have not been associated with the claims file.  Consequently, the Board requests the appellant's complete VA treatment records from August 2005 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from August 2005 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, schedule the Veteran for a VA examination to determine the extent of his service-connected degenerative disc disease and low back pain.  The examiner should perform all necessary diagnostic tests and report all clinical manifestations in detail.

The VA examiner should address whether the Veteran has radiculopathy that is at least as likely as not related to his service-connected degenerative disc disease and low back pain.  The VA examiner should also address whether he has any other associated objective neurologic abnormalities, such as bowel or bladder impairment.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease with low back pain.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


